               Case 2:20-cv-01061-RSL Document 3 Filed 07/13/20 Page 1 of 2



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8     G/R MEEKER STREET LLC,
9                    Plaintiff,
                                                            Case No. C20-1061RSL
10           v.
                                                            ORDER TO SHOW CAUSE
11    EQUILON ENTERPRISES LLC, d/b/a
      SHELL OIL PRODUCTS US,
12
                     Defendant.
13
14
15          This matter comes before the Court sua sponte. On July 9, 2020, plaintiff filed this
16   action in federal court alleging that the Court has jurisdiction based on the diversity of
17   citizenship of the parties. See 28 U.S.C. § 1332(a) (establishing that the federal court’s
18   basic diversity jurisdiction extends to “all civil actions where the matter in controversy
19   exceeds . . . $75,000 . . . and is between . . . citizens of different States.”). “For a case to
20   qualify for federal jurisdiction under 28 U.S.C. § 1332(a), there must be complete
21   diversity of citizenship between the parties opposed in interest.” Kuntz v. Lamar Corp.,
22   385 F.3d 1177, 1181 (9th Cir. 2004) (internal citation omitted). In examining whether
23   complete diversity is present, the citizenship of a limited liability company is determined
24   by examining the citizenship of the owners/members. See Johnson v. Columbia Props.
25
26   ORDER TO SHOW CAUSE - 1
               Case 2:20-cv-01061-RSL Document 3 Filed 07/13/20 Page 2 of 2



1    Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (holding that “like a partnership, an
2    LLC is a citizen of every state of which its owners/members are citizens”).
3           Plaintiff has not alleged the citizenship of each owner/member of either party, and
4    its conclusory allegation of the LLCs’ citizenship is insufficient to meet its burden of
5    establishing the basis of the Court’s jurisdiction. See Indus. Tectonics, Inc. v. Aero Alloy,
6    912 F.2d 1090, 1092 (9th Cir. 1990) (“The party asserting jurisdiction has the burden of
7    proving all jurisdictional facts”); Fed R. Civ. P. 12(h)(3) (“If the Court determines at any
8    time that it lacks subject-matter jurisdiction, the court must dismiss the action”). As a
9    result, plaintiff is ORDERED TO SHOW CAUSE why the Court should not dismiss this
10   action pursuant to Fed. R. Civ. P. 12(b)(1) by providing the Court with the citizenship of
11   all of the owners/members of both parties at the time the complaint was filed, by July 24,
12   2020. The Clerk of the Court is directed to place this order to show cause on the Court’s
13   calendar for that date.
14
15          Dated this 13th day of July, 2020.
16                                               A
                                                 Robert S. Lasnik
17                                               United States District Judge
18
19
20
21
22
23
24
25
26   ORDER TO SHOW CAUSE - 2
